Case 20-11161-mdc             Doc 44     Filed 07/20/21 Entered 07/20/21 13:59:21                     Desc Main
                                         Document     Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:    Edward V. Weis                        Chapter 13
                       Debtor                   Bankruptcy No. 20-11161-mdc

PennyMac Loan Services, LLC, or its Successor or
Assignee
                      Movant
              vs.

WILLIAM C. MILLER, Esq., Trustee
Edward V. Weis
                   Respondents

                              NOTICE OF MOTION, RESPONSE DEADLINE
                                       AND HEARING DATE

 PennyMac Loan Services, LLC or its Successor or Assignee, has filed a Motion for Relief from the Automatic
 Stay with the court for requesting Relief from the automatic stay as to property at 1223 Anderson Avenue,
 Trainer, Pennsylvania 19061.

         Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
 consult an attorney.)

         1.       If you do not want the court to grant the relief sought in the motion or if you want the court to
 consider your views on the motion, then on or before August 3, 2021 you or your attorney must do all of the
 following:

                  (a)      file an answer explaining your position at

                           United States Bankruptcy Court
                           For the Eastern District of Pennsylvania
                           900 Market Street
                           Suite 400
                           Philadelphia, Pennsylvania 19107

           If you mail your answer to the Bankruptcy Clerk’s office for filing, you must mail it early enough so
 that it will be received on or before the date stated above; and

                  (b)      mail a copy to the Movant’s attorney:

                           Lauren M. Moyer, Esquire
                           McCabe, Weisberg & Conway, LLC
                           123 S. Broad Street, Suite 1400
                           Philadelphia, PA 19109
                           Phone: 215-790-1010
                           Fax: 215-790-1274

          2.      If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and
 attend the hearing, the court may enter an order granting the relief requested in the motion.
Case 20-11161-mdc           Doc 44     Filed 07/20/21 Entered 07/20/21 13:59:21                    Desc Main
                                       Document     Page 2 of 2


        3.       A hearing on the motion is scheduled to be held before the Honorable Magdeline D. Coleman
on August 17, 2021_ at 11:30 a.m. in United States Bankruptcy Court, 900 Market Street, Suite 400,
Philadelphia, Pennsylvania 19107.

         4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
request a copy from the attorney named in paragraph 1(b).

        5.      You may contact the Bankruptcy Clerk’s office to find out whether the hearing has been
canceled because no one filed an answer.


Date: July 20, 2021
